Citation Nr: 1817238	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) status post torn left medial meniscus.

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from July 1986 to July 1989 and August 1998 to December 2003; and in the Air Force National Guard from April 1990 to August 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office, (RO) in Montgomery, Alabama.  Specifically, by way of procedure, in May 2009, VA received an informal claim for an increased rating in excess of 20 percent for the service-connected DJD status post torn left medial meniscus, and a temporary 100 percent rating for convalescence.  A July 2009 rating decision increased the evaluation to 100 percent disabling effective May 12, 2009, and assigned a 20 percent evaluation from August 1, 2009.  In August 2009 and January 2010, the Veteran filed a notice of disagreement (NOD) with the decision to assign a 20 percent evaluation for his left knee after his convalescent rating concluded.

With regard to the application to reopen a claim for service connection for hypertension, the December 2009 rating decision denied the claim finding that new and material evidence was not submitted.  In February 2010, the Veteran filed a notice of disagreement with this decision.

In September 2011, the RO issued separate statements of the case (SOCs) for each issue, and the Veteran subsequently filed a timely substantive appeal in October 2011 for each issue.

In April 2014, the Veteran submitted a claim for TDIU.  Although this claim was adjudicated in a November 2014 rating decision, a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board finds that the Veteran's claim properly includes consideration of whether TDIU is warranted.

In May 2017, the Board remanded the case to schedule a hearing before the Board.  In January 2018, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The case has now been returned to the Board for further appellate review.

The issues of entitlement to service connection for hypertension; entitlement to an increased rating for left knee disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2004 rating decision, the AOJ denied the Veteran's claim of entitlement of service connection for hypertension.  The Veteran filed a timely NOD and the RO issued an August 2005 SOC, but the Veteran did not file a substantive appeal.

2.  The evidence associated with the claims file subsequent to the RO's previous denial of the Veteran's hypertension service connection claim is new and material as it raises a reasonable possibility of substantiating the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for hypertension is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).




New and Material Evidence 

The Veteran seeks to establish service connection for hypertension.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran claimed service connection for hypertension in August 2003.  In January 2004, upon consideration of the Veteran's service treatment records and post-service treatment records, the AOJ denied the Veteran's claim, reasoning that the claims file did not contain evidence showing a permanent residual or chronic disability subject to service connection.  The Veteran filed a timely NOD and was furnished an SOC in August 2005.  However, the Veteran did not submit a timely substantive appeal.  As such, that claim became final.  38 U.S.C. § 7105(d)(3).

The claims file contains an April 2016 private physician disability benefits questionnaire indicating that the Veteran developed hypertension while serving in the military and first received treatment for the condition in 2006.  Additionally, the claims file contains post-service treatment records reflecting a diagnosis of hypertension and evidence of current treatment consisting of blood pressure medication.  The evidence is new, as it was not of record at the time of the prior denial.  It is also material in that it raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the claim for service connection for hypertension is reopened.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).


ORDER

The claim for entitlement to service connection for hypertension is reopened.  To this extent only, the appeal is granted.



REMAND

Hypertension

As noted above, the Veteran has a current diagnosis of hypertension and he receives ongoing treatment for the condition.  Given the April 2016 disability benefits questionnaire indicating the Veteran developed the condition in the military, but first received treatment in 2006, a VA examination is necessary to determine the etiology of the condition.

Left Knee Disability

The Veteran seeks increased rating for a left knee disability, currently diagnosed as DJD status post torn left medial meniscus.  The Veteran last underwent VA examination in November 2014.  At the hearing, and in statements submitted to VA, the Veteran has indicated that his left knee disability has worsened since the November 2014 examination.  Additionally, at the hearing, the Veteran reported flare-ups of pain impacting the function of the knee.  Given the Veteran's statements concerning worsening and recent Court holdings in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) and Correia v. McDonald, 28 Vet. App. 158 (2016), additional VA examination is required.

TDIU

As to the issue of entitlement to TDIU, the Board finds that this claim is inextricably intertwined with the increased rating claim remanded by the Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Accordingly, the claim must also be remanded.  Additionally, at the hearing, the Veteran indicated that there were recent changes in his employment status.  On remand, the AOJ should request that the Veteran submit an updated VA Form 21-8940.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any updated private and VA treatment records.

2.  Afford the Veteran an appropriate VA examination to address the etiology of his hypertension.  The examiner should provide an opinion as to the following:

Is the Veteran's hypertension at least as likely as not (i.e., a 50 percent or greater probability) had its onset in, was caused by or otherwise related to his active service from July 1986 to July 1989 and/or August 1998 to December 2003?  

The examiner is requested to identify the criteria for diagnosing hypertension, and provide a rationale as to whether the Veteran met the definitional criteria for being diagnosed with hypertension during the period(s) of active service from July 1986 to July 1989 and/or August 1998 to December 2003.  The examiner should consider and address the Veteran's testimony and evidence provided by the Veteran, including the April 2016 disability benefits questionnaire indicating that the Veteran's hypertension developed during service in 1988.  Additionally, the examiner should consider and address service treatment records showing evidence of elevated blood pressure readings.

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected left knee disability.  Access to the claims folder must be made available to the examiner for review.  In accordance with the latest worksheets for rating the hips and knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Contact the Veteran and request that he submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  All efforts to obtain such records must be documented in the claims file.  If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide him with an opportunity to respond in accordance with applicable statutes and regulations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


